Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the preliminary amendment and the papers filed on August 20, 2019 for Application No.16/487,298.  By the amendment, claims 1-12 are pending with claims 4-6 being amended and newly claims 7-12 being added.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) received on 08/20/2019 has been considered by the examiner.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
claim 1, line 11, the term “about” is suggested to replace with “a” for clarity; and
claim 2, line 11, the term “about” is suggested to replace with “a” for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "pressure command regions” in lines 11, 13, 14, 16 and 18-19 which renders the claim indefinite because it is unclear what the regions constitute and whether they are ranges, limits or threshold values of the command pressures or other. If applicant intends to present the claimed features and conditions, the Office recommends that the limitation should be avoided or changed for clarity.

Claim 1 further recites the limitation “normal” in line 7 which renders the claim indefinite because it is unclear under what condition, state, range or limit that is considered as normal.  Is normal being referred to as a particular range or limit of a pressure value? If applicant intends to present the claimed feature and condition, the Office recommends that the limitation should be avoided or changed for clarity. 

Claim 2 recites the limitation "pressure command region(s)” in the claim which renders the claim indefinite because it is unclear what the region or regions constitute and whether they are ranges, limits or threshold values of the command pressures or other. If applicant intends to present the claimed features and conditions, the Office recommends that the limitation should be avoided or changed for clarity.
Claim 2 further recites the limitation “normal” in line 14 which renders the claim indefinite because it is unclear under what condition, state, range or limit that is considered as normal.  Is normal being referred to as a particular range or limit of a pressure value? If applicant intends to present the claimed feature and condition, the Office recommends that the limitation should be avoided or changed for clarity. 

Claim 5 recites the limitation "pressure command regions” in the claim which renders the claim indefinite because it is unclear what the regions constitute and whether they are ranges, limits or threshold values of the command pressures or other. If applicant intends to present the claimed features and conditions, the Office recommends that the limitation should be avoided or changed for clarity.

Claim 6 recites the limitation "pressure command region” in the claim which renders the claim indefinite because it is unclear what the region constitutes and whether it is a range, limit or threshold value of the command pressure or other. If applicant intends to present the claimed feature and condition, the Office recommends that the limitation should be avoided or changed for clarity.

Claims 8 recites the limitation "pressure command regions” in the claim which renders the claim indefinite because it is unclear what the regions constitute and whether they are ranges, limits or threshold values of the command pressures or other. If applicant intends to present the claimed features and conditions, the Office recommends that the limitation should be avoided or changed for clarity.

Claim 9 recites the limitation "pressure command region” in the claim which renders the claim indefinite because it is unclear what the region constitutes and whether it is a range, limit or threshold value of the command pressure or other. If applicant intends to present the claimed feature and condition, the Office recommends that the limitation should be avoided or changed for clarity.

Claims 10 recites the limitation "pressure command regions” in the claim which renders the claim indefinite because it is unclear what the regions constitute and whether they are ranges, limits or threshold values of the command pressures or others. If applicant intends to present the claimed features and conditions, the Office recommends that the limitation should be avoided or changed for clarity.

Claim 11 recites the limitation "pressure command region” in the claim which renders the claim indefinite because it is unclear what the region constitutes and whether it is a range, limit or threshold value of the command pressure or other. If applicant intends to present the claimed feature and condition, the Office recommends that the limitation should be avoided or changed for clarity.

Claim 12 recites the limitation "pressure command region” in the claim which renders the claim indefinite because it is unclear what the region constitutes and whether it is a range, limit or threshold value of the command pressure or other. If applicant intends to present the claimed feature and condition, the Office recommends that the limitation should be avoided or changed for clarity.

Claims 2-12 are rejected because they depend from a reject based claim and they inherit its deficiencies.
	
Allowable Subject Matter
Claim 1 is rejected but would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-12 are rejected but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.	
It is noted that because the scope of the above claims are unclear, therefore, a statement of reasons for the indication of allowable subject matter is not provided in this Office action.

Igarashi et al. (US 2017/0167603 A1) and Ishida (US 9,487,202 B2) appear to the closest prior art of the record.  
Igarashi discloses an abnormality detection device for hydraulic circuit and abnormality detection method for hydraulic circuit including switching solenoid valves 30-32 and a normality determination of the hydraulic circuit by comparing a hydraulic pressure with the maximum discharge pressure in the partially discharged state. See Figures 3 and 5 and the Summary of the Invention.
Ishida discloses a fluid-pressure brake device for vehicle including a mode for checking the normality of a normally closed electromagnetic open/close valve. See Figures 3, 4, 9 and the Summary of the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the cited documents on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659